Title: Hugh Holmes to Thomas Jefferson, 23 April 1814
From: Holmes, Hugh
To: Jefferson, Thomas


          Dear Sir  Mr Divers Albe  April 23rd 14
          The unusual protraction of the Orange Court and forbidding weather to travelers has denied to me the pleasure of Visiting Monticello and obliged me to take the nearest rout to my next court—I have however snatched
			 a moment on the wing to mention another assurance from our manufacturer of your cloth that he wld finish it  before the first of May—if he breaks this promise, it will be I think without any plausable excuse, for his workman whom he expected from the North since last November had
			 arrived about a
			 fortnight before I left home and was only waiting for some brushes which it was said wd arrive the first week in this month—
          In haste yr friendHh Holmes
        